ACCEPTED
                                                                                            04-15-00262-CR
                                                                                FOURTH COURT OF APPEALS
                                                                                     SAN ANTONIO, TEXAS
                                                                                       7/8/2015 10:23:01 AM
                                                                                             KEITH HOTTLE
                                                                                                     CLERK

                                   No. 04-15-00262-CR

                                     IN THE                               FILED IN
                                                                   4th COURT OF APPEALS
                           FOURTH COURT OF APPEALS                  SAN ANTONIO, TEXAS
                                    OF TEXAS                       7/8/2015 10:23:01 AM
                             AT SAN ANTONIO, TEXAS                   KEITH E. HOTTLE
                                                                           Clerk


ANGEL H. LONGORIA                                                       APPELLANT

V.

THE STATE OF TEXAS                                                        APPELLEE



                            MOTION TO ABATE APPEAL


TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF
APPEALS OF TEXAS:

          COMES NOW, ANGEL H. LONGORIA, the Appellant in the above styled

and numbered cause, pursuant to Texas Rules of Appellate Procedure 10.1(a),

25.2(f), 35.4(c)(2) and 37.1, through the undersigned counsel, files this motion to

abate the appeal so that the trial court may reconsider the certification of the

defendant’s (Appellant’s) right of appeal. In support of this motion undersigned

counsel respectfully shows the following:

     I.      Current deadline for filing the Appellant’s brief:

          The reporter’s record was filed on June 30, 2015. The Appellant’s brief is due


                                             1
to be filed on or before July 30, 2015.

   II.       This Court may review the certification of the right of appeal:

          Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure requires “[t]he trial

court [to] enter a certification of the defendant’s right of appeal in every case in

which it enters a judgment of guilt or other appealable order.” TEX. R. APP. P.

25.2(a)(2). The appellate court is “obligated to review th[e] record [to] ascertain[ ]

whether the certifications [are] defective.” Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). A certification is “defective” if it “proves to be inaccurate”

“when compared with the record.” Id. at 614.

   III.      The certification of the defendant’s right of appeal is not accurate:

          The clerk’s record includes the trial court’s certification of the defendant’s

right of appeal. (CR at 147). The trial court certified that this “is a plea-bargain case,

but matters were raised by written motion filed and ruled on before trial and not

withdrawn or waived, and the defendant has the right of appeal[.]” (CR at 147). The

record discloses that this is a plea-bargain case and the trial court pronounced

sentence in accordance with the plea bargain. (CR at 96, 148-51)(RR at 9). As part of

the plea agreement, Appellant waived his right of appeal in writing, including the

right to appeal matters raised by written motion and ruled on before trial. (CR at 96).

The trial court orally stated that Appellant has “permission to appeal those matters


                                              2
which were raised by written motions” “[a]nd ruled upon.” (RR at 6, 9-10). But the

clerk’s record discloses that no rulings were made on any of the written motions that

were filed in the case. None of the orders associated with written motions were

signed. The trial court and the parties made no reference to any ruled-upon motions

during the plea-entry hearing. (RR 1-10). There are also no entries on the docket

sheet that would reflect that a motion was heard or ruled on. (CR at 167).

      In short, the certification of the defendant’s right of appeal is defective

because it does not comport with the record. The record discloses no matters that

were raised by written motion filed and ruled on before trial. Moreover, Appellant

waived the right of appeal in writing as part of his plea agreement. (CR at 96). See

Marsh v. State, 444 S.W.3d 654, 660 (Tex. Crim. App. 2014)(recognizing that a

defendant may waive the right of appeal as part of his plea bargain). The record

shows that Appellant entered into the plea agreement voluntarily. He answered,

“Yes, Your Honor,” when asked if he was “pleading guilty freely and voluntarily.”

(RR at 8). There is simply nothing in the record to support the trial court’s

certification that Appellant has the right of appeal in this case.

   IV.    This appeal should be abated:

      This Court “has the ability to examine a certification for defectiveness, and to

use Rules 37.1 and 34.5(c) to obtain another certification, whenever appropriate.”


                                           3
Dears, 154 S.W.3d at 614; see TEX. R. APP. P. 34.5(c)(2) (authorizing appellate

court to require trial court to prepare certification of defendant's right to appeal),

37.1 (requiring appellate clerk to inform parties when there is defect in certification

of defendant's right to appeal in criminal case). For that reason, the undersigned

respectfully asks this Court to abate this appeal so that the trial court may reconsider

its certification of the defendant’s right of appeal and that an accurate certification

may be obtained from the trial court.

                                        PRAYER

       THEREFORE, undersigned counsel for the Appellant prays that this Court

issue an order abating this appeal and remanding this cause to the trial court so that

the trial court may reconsider the certification of the defendant’s right of appeal and

enter an amended certification if necessary. As always, the Appellant also asks this

Court to grant all such relief as is fair and just.


                                          Respectfully submitted,

                                          RICHARD B. DULANY, JR.
                                          Texas Bar No. 06196400
                                          Assistant Public Defender
                                          Bexar County Public Defender’s Office
                                          101 W. Nueva St., Suite 370
                                          San Antonio, Texas 78205
                                          (210) 335-0701
                                          (210) 335-0707 fax
                                          Richard.Dulany@bexar.org

                                             4
                                       /s/ Richard B. Dulany, Jr.
                                       ___________________________________
                                       RICHARD B. DULANY, JR.

                                       ATTORNEY FOR APPELLANT

             CERTIFICATE OF SERVICE AND COMPLIANCE

      The undersigned does hereby certify that a copy of the above motion was

delivered by electronic service to the Appellate Section of the State’s Attorney:

Nicholas A. LaHood, Criminal District Attorney, Bexar County District Attorney’s

Office, Appellate Section, 101 W. Nueva St., Suite 710, San Antonio, Texas 78205,

on July 8, 2015. The word count is 898.

                                       /s/ Richard B. Dulany, Jr.
                                       ___________________________________
                                       RICHARD B. DULANY, JR.




                                          5